Citation Nr: 1301535	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-03 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cervicalgia, cervical radiculitis, muscle spasm and weakness, claimed both on a direct basis and as secondary to the service-connected degenerative joint disease of the left shoulder.  .  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which appears to have adjudicated the claim as brokered work.  

In September 2012, the Veteran presented testimony relevant to his appeal at a hearing before the undersigned held in Washington, DC.  A transcript of the hearing is of record.  

The Board held the record open for 60 days following the hearing in order to allow the Veteran the opportunity to submit additional medical evidence in support of his appeal.  The Veteran submitted a private medical opinion in October 2012 and waived his right to its initial consideration by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2012).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that this case must be remanded for further development before evaluating the merits of the Veteran's appeal.

The Veteran asserts that he has pain in his neck and pain radiating down his left upper extremity secondary to his service-connected left shoulder disability.  See December 2007 VA Form 21-4138 and private neurophysiology laboratory record dated in October 2006.  In the alternative, he has indicated that the symptomatology had its onset during service as a result of the same injury sustained to his left shoulder.  See hearing transcript, pages 12-13.    

Currently, there is conflicting medical opinion evidence of record regarding the question of whether the Veteran's complaints of neck pain and radiculopathy involving the left upper extremity are secondarily related to his left shoulder disability or caused by the original in-service injury or, alternatively, are attributable to a separate disorder involving the cervical spine unrelated to the left shoulder disability.  For example, in the October 2012 private medical opinion recently submitted by the Veteran, his treating medical provider notes that the Veteran had an accidental injury after diving in a swimming pool during basic training in 1974 and that the chronic pain resulting from the injury is "associated with" the Veteran's neck pain, some weakness of the left arm and hand, and paresthesia of the fingers.  Another treating medical provider wrote in January 2009 that the Veteran's problems in his left shoulder due to the original 1974 injury may also contribute to his chronic left shoulder and neck pain.  However, when the Veteran had an orthopaedic consult at the Richmond VA Medical Center (VAMC) in March 2011, the examining orthopaedic physician considered the Veteran's complaints of left shoulder pain with radiation down the neck and left upper extremity, examination findings, and magnetic resonance imaging (MRI) results and concluded that the Veteran's pain, numbness and tingling in his left arm was likely associated with cervical pathology.  The physician further stated that the symptomatology seemed to be unlikely due to the shoulder.

The Veteran has not yet been afforded with a medical examination for his claim, and there is no adequate medical opinion addressing the likelihood that a current cervical spine disorder/nerve condition was caused or aggravated by the Veteran's service-connected left shoulder disability or treatment related thereto or, in the alternative, the likelihood that the claimed disorder was caused by the original injury in service.  Additionally, all of the medical opinions currently of record are inadequate because they are speculative, provide little to no rationale to support the conclusion, and/or are based on insufficient data.  In light of the foregoing, the Board finds that a medical examination and medical opinion based on review of the record is warranted in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Furthermore, updated treatment records should be considered by the VA medical examiner so that he or she may render an informed medical opinion in connection with the claim.  Therefore, the Veteran's treatment records from the Hunter Holmes McGuire VA Medical Center (VAMC) in Richmond, Virginia dated from July 2011 to the present should be obtained and associated with the record on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Hunter Holmes McGuire VAMC in Richmond, Virginia dated from July 2011 to the present and associate them with the record.  If no records are available or the search yields negative results, make specific note of that fact in the claims file and follow the procedures outlined in 38 C.F.R. §3.159(e) regarding notification of the inability to obtain records.

2.  Thereafter, schedule the Veteran for appropriate medical examination for his claimed cervical spine disorder/nerve condition involving the neck and the left upper extremity.  

All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must confirm that the record was reviewed in the examination report.  

a.  Based on review of the appropriate records, the examiner should state, for each diagnosis, whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current cervical spine disorder and/or nerve disorder involving the neck and left upper extremity was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected left shoulder disability (or the surgery related thereto); OR whether such a relationship to the service-connected disability based on causation or aggravation, is unlikely (i.e., a probability of less than 50 percent.)  

If the Veteran's claimed disability has at least as likely as not been aggravated after service by the service-connected left shoulder disability, the examiner should attempt to identify the baseline level of severity of the condition before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition.

b.  If the examiner concludes that it is unlikely that the claimed disorder was caused or aggravated by the Veteran's left shoulder disability, the examiner should state, for each diagnosis, whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's cervical spine disorder and/or nerve disorder involving the neck and left upper extremity was caused by, had its onset during, or is otherwise etiologically related to the original 1974 shoulder injury during service; OR whether such a relationship is unlikely (i.e., a probability of less than 50 percent.)  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to speculation, the examiner should so state, and explain why that is so.  

3.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and his representative and thereafter return the case to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


